Exhibit Contact: Kathleen Campbell, Marketing Director First Citizens National Bank 570-662-0422 15 S. Main Street 570-662-8512 (fax) Mansfield, PA 16933 Citizens Financial Services, Inc. Reports Second Quarter 2008 Earnings MANSFIELD, PENNSYLVANIA— July 21, 2008 – Citizens Financial Services, Incorporated (OTC BB: CZFS), parent company of First Citizens National Bank, has released its unaudited financial performance for the second quarter of 2008. Net income for the three months ended June 30, 2008 totaled $2,446,000 which compares to $1,760,000 for the second quarter last year, representing an increase of $686,000, or 38.9%.Earnings per share for the three months ended June 30, 2008 and 2007 were $.87 and $.62 per share, respectively, representing a 40.3% increase.Return on equity for the comparable periods was 19.24% and 15.24%, while return on assets was 1.64% and 1.23%, for the respective time periods. On a year to date basis net income through June 30, 2008 was $4,467,000 compared with $3,140,000 last year, representing an increase of $1,327,000 or 42.2%.Earnings per share of $1.58 increased 43.6% from $1.10 per share for the same period last year.Return on equity for the comparable periods were 17.80% and 13.68%, while return on assets was 1.50% and 1.10%, respectively. CEO and President Randall E. Black stated, “The significant improvement in our net interest margin and our continued ability to manage operational efficiencies has resulted in outstanding financial performance for the first six months of 2008.The Federal Reserve’s decision to decrease the federal funds rate by 225 basis points mostly during the first quarter has resulted in an improvement of our net interest margin by reducing our short-term deposit and borrowing costs relative to the impact of the reduction of interest rates on our interest sensitive loan portfolio.Our net interest margin, tax effected, on interest earning assets has improved from 3.72% for the first six months of 2007 to 4.38% for this year.” Total assets at June 30, 2008 totaled $602.0 million, an increase of $20.7 million from June 30, 2007.The increase in assets principally occurred in the investment portfolio which increased from $118.6 million to $124.7 million, as well as, net loans, which grew $13.2 million to $424.1 million at June 30, 2008.Total deposits have increased 3.7% from $467.9 million at June 30, 2007 to $485.1 million as of June 30, 2008. Citizens Financial Services, Inc. remains well capitalized, with an equity-to-assets ratio of 8.4%, versus 7.6% as of June 30, 2007.This improvement was largely the result of a $6.2 million, or 14.1% increase in stockholders equity since June 30 of last year.Book value per share at June 30, 2008 was $18.38 compared with $16.67 last June.In July, a cash dividend of $.235 per share was declared and will be paid on July 25, 2008 to shareholders of record, as of July 11, 2008.Also in July, a 1% stock dividend was declared and will be distributed July 25, 2008 as well. Citizens Financial Services, Inc., has over 1,500 shareholders, the majority of whom reside in Potter, Tioga, and Bradford Counties, Pennsylvania and Allegany County, New York, where their 16 offices are located. Note: This press release may contain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Actual results and trends could differ materially from those set forth in such statements due to various factors. These factors include operating, legal and regulatory risks; changing economic and competitive conditions and other risks and uncertainties. CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED BALANCE SHEET (UNAUDITED) June 30 December 31 June 30 (in thousands except share data) 2008 2007 2007 ASSETS: Cash and due from banks: Noninterest-bearing $12,931 $10,374 $10,873 Interest-bearing 1 15 12 Total cash and cash equivalents 12,932 10,389 10,885 Available-for-sale securities 124,674 120,802 118,614 Loans (net of allowance for loan losses: 2008, $4,287 December 31, 2007, $4,197; and June 30, 2007, $4,107) 424,144 419,182 410,967 Premises and equipment 12,289 12,538 12,660 Accrued interest receivable 2,563 2,522 2,383 Goodwill 8,605 8,605 8,605 Bank owned life insurance 8,549 8,378 8,209 Other assets 8,258 8,613 8,958 TOTAL ASSETS $602,014 $591,029 $581,281 LIABILITIES: Deposits: Noninterest-bearing $56,968 $50,944 $50,753 Interest-bearing 428,161 405,084 417,189 Total deposits 485,129 456,028 467,942 Borrowed funds 60,067 80,348 62,382 Accrued interest payable 1,951 2,199 2,086 Other liabilities 4,296 3,926 4,531 TOTAL LIABILITIES 551,443 542,501 536,941 STOCKHOLDERS' EQUITY: Common stock $1.00 par value; authorized 10,000,000 shares; issued 3,020,538 shares in 2008 and December 31, 2007; 2,992,896 shares at June 30, 2007 3,020 3,020 2,993 Additional paid-in capital 12,519 12,511 11,935 Retained earnings 40,743 37,590 35,892 Accumulated other comprehensive loss (1,319) (348) (2,551) Unearned restricted stock, at cost: 7,205 shares for 2008; 3,149 shares at December 31, 2007; and 3,074 shares for June 30, 2007 (162) (72) (72) Treasury stock, at cost:196,927 shares for 2008; 194,883 shares at December 31, 2007; and 180,140 shares at June 30, 2007 (4,230) (4,173) (3,857) TOTAL STOCKHOLDERS' EQUITY 50,571 48,528 44,340 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $602,014 $591,029 $581,281 The accompanying notes are an integral part of these unaudited consolidated financial statements. CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, (in thousands, except per share data) 2008 2007 2008 2007 INTEREST INCOME: Interest and fees on loans $7,645 $7,539 $15,309 $14,896 Investment securities: Taxable 1,132 1,057 2,255 2,071 Nontaxable 353 225 689 449 Dividends 56 78 141 169 TOTAL INTEREST INCOME 9,186 8,899 18,394 17,585 INTEREST EXPENSE: Deposits 2,728 3,430 5,671 6,740 Borrowed funds 628 806 1,485 1,732 TOTAL INTEREST EXPENSE 3,356 4,236 7,156 8,472 NET INTEREST INCOME 5,830 4,663 11,238 9,113 Provision for loan losses - 45 120 165 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 5,830 4,618 11,118 8,948 NON-INTEREST INCOME: Service charges 871 812 1,647 1,560 Trust 136 127 303 264 Brokerage and insurance 74 31 118 49 Gain on sales of foreclosed properties - 373 - 396 Earnings on bank owned life insurance 86 82 171 162 Other 151 166 288 287 TOTAL NON-INTEREST INCOME 1,318 1,591 2,527 2,718 NON-INTEREST EXPENSES: Salaries and employee benefits 2,158 2,033 4,314 4,126 Occupancy 281 308 595 609 Furniture and equipment 128 140 261 268 Professional fees 148 155 329 320 Other 1,223 1,320 2,354 2,410 TOTAL NON-INTEREST EXPENSES 3,938 3,956 7,853 7,733 Income before provision for income taxes 3,210 2,253 5,792 3,933 Provision for income taxes 764 493 1,325 793 NET INCOME $2,446 $1,760 $4,467 $3,140 Earnings Per Share $0.87 $0.62 $1.58 $1.10 Cash Dividends Paid Per Share $0.235 $0.225 $0.465 $0.445 Weighted average number of shares outstanding 2,825,116 2,843,514 2,825,323 2,845,454 The accompanying notes are an integral part of these unaudited consolidated financial statements. Financial Highlights (Unaudited - dollars in thousands except per share and ratio data) Three Months Ended Six Months Ended June 30 June 30 2008 2007 2008 2007 Performance Ratios and Share Data: Return on average assets (annualized) 1.64% 1.23% 1.50% 1.10% Return on average equity (annualized) 19.24% 15.24% 17.80% 13.68% Net interest margin (tax equivalent) 4.52% 3.81% 4.38% 3.72% Cash dividends paid per share $0.235 $0.225 $0.465 $0.445 Earnings per share $0.87 $0.62 $1.58 $1.10 Weighted average shares outstanding 2,825,116 2,843,514 2,825,323 2,845,454 Balance Sheet Highlights: June 30, 2008 December 31, 2007 June 30, 2007 Assets $602,014 $591,029 $581,281 Investment securities: Available for sale 124,674 120,802 118,614 Loans (net of unearned income) 428,431 423,379 415,074 Allowance for loan losses 4,287 4,197 4,107 Deposits 485,129 456,028 467,942 Stockholders' Equity 50,571 48,528 44,340 Non-performing assets 3,360 2,393 2,754 Non-performing assets to total loans 0.78% 0.57% 0.66% Average Leverage Ratio 8.50% 8.20% 8.05% Common shares outstanding 2,823,611 2,825,655 2,812,756 Book value per share $18.38 $17.30 $16.67
